DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 16/433,530 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Huffman on 10/27/2021.
The application has been amended as follows:
1. Amend claim 1 to read:
1. A computing system configured for performing a set of acts comprising:
encountering a trigger to replace a replaceable content segment of media content with a replacement content segment, wherein the media content is provided to a 
detecting, within an audio signal associated with the media content, a silent period having a duration that exceeds a threshold duration; 
determining that the silent period is within a threshold time of a time at which the playback device is scheduled replace the replaceable content segment; 
based on detecting the silent period having the duration that exceeds the threshold duration and determining that the silent period is within the threshold time of the time at which the playback device is scheduled to replace the replaceable content segment, determining that the media device is providing the media content to the playback device in a muted state; 
responsive to encountering the trigger, and based on the determining that the media device is providing the media content to the playback device in the muted state, presenting the replacement content segment in the muted state and in place of the replaceable content segment; and 
storing audibility data indicative of the presenting of the replacement content segment in the muted state.

2. Amend claim 17 to read:
17. A non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising:

detecting, within an audio signal associated with the media content, a silent period having a duration that exceeds a threshold duration; 
5determining that the silent period is within a threshold time of a time at which the playback device is scheduled to replace the replaceable content segment; 
based on detecting the silent period having the duration that exceeds the threshold duration and determining that the silent period is within the threshold time of the time at which the playback device is scheduled to replace the replaceable content segment, determining that the media device is providing the media content to the playback device in a muted state; 
responsive to encountering the trigger, and based on the determining that the media device is providing the media content to the playback device in the muted state, presenting the replacement content segment in the muted state and in place of the replaceable content segment; and 
storing audibility data indicative of the presenting of the replacement content segment in the muted state.

Allowable Subject Matter
Claims 1-3, 10-14, and 17-19 are allowed.  Particularly, the prior art(s) of record fails to disclose or fairly suggest a system/method comprising: … “based on detecting 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0077146 to Conklin
US 2011/0166932 to Smith
US 2015/0356612 to Mays
US 2013/0121666 to Furuya
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is
(571)270-3317.  The examiner can normally be reached on Monday - Friday, 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425